Citation Nr: 1113154	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefit sought on appeal.

In February 2011, the Veteran appeared and testified at a videoconference hearing at the Portland RO.  The transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim.

By way of background, the Veteran was originally awarded service connection for PTSD in a June 2005, rating decision, and was assigned a 50 percent rating.  He applied for an increased rating in July 2008, and underwent a VA examination in October 2008.  During the Veteran's hearing, he testified that the severity of his PTSD symptoms have increased since his October 2008, VA examination.  He specifically related that at the time of the October 2008, examination, he was on a "high" in terms of mood because he was recently married.  He said that since that time, his symptoms have worsened, although he does not undergo treatment for his PTSD.  

Based upon the Veteran's testimony that he feels his symptoms have worsened, and the fact that his last VA examination was in October 2008, the Board finds that another VA examination is necessary to determine the current severity of his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding treatment records with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD symptoms.  The Veteran's claims folder should be made available to the examiner.  The examiner is requested to perform all necessary clinical testing.  The examiner should then provide an opinion as to the current severity of the Veteran's PTSD.  

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


